       Case 2:15-cv-00981-RFB-PAL Document 130 Filed 04/02/19 Page 1 of 2



1     Sheri M. Thome, Esq.
      Nevada Bar No. 008657
2     Chad C. Butterfield, Esq.
      Nevada Bar No. 010532
3     WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
      300 South Fourth Street, 11th Floor
4     Las Vegas, Nevada 89101
      (702) 727-1400; FAX (702) 727-1401
5     sheri.thome@wilsonelser.com
      chad.butterfield@wilsonelser.com
6     Attorneys for Defendant Las Vegas Valley Water District

7

8                                  UNITED STATES DISTRICT COURT

9                                         DISTRICT OF NEVADA

10   STEPHEN ACHEAMPONG, an individual;          CASE NO.: 2:15-cv-00981-RFB-PAL
     BEATRIZ BORDELOIS, an individual;
11   LYNDALOU BULLARD, an individual;
     HERIBERTO CABAN, an individual;
12   JEROME CARTER, an individual; JUDY          JOINT STATUS REPORT REGARDING
     CURRIER, an individual; DAVID DONOVAN, SETTLEMENT
13   an individual; PHILIP HALVERSON, an
     individual; STEVEN
14   JACKSON, an individual; PAUL JAHN, an
     individual; ROBERT MORGAN, an
15   individual; CYNTHIA PRIDGEN, an individual;
     MARK RUSSO, an individual; JAMES TALLEY,
16   an individual; NIKOLAS TARANIK, an
     individual; and RICHARD WILSON, an
17   individual;

18                          Plaintiffs,

19       v.

20   LAS VEGAS VALLEY WATER DISTRICT;
     DOE INDIVIDUALS I through X, inclusive; and
21   ROE CORPORATIONS I through X, inclusive,

22                          Defendants.

23            Defendant Las Vegas Valley Water District, and Plaintiffs Steven Acheampong, Beatriz

24    Bordelois, Philip Halverson, Steven Jackson, Robert Morgan, Nikolas Taranik, and Paul Jahn, by

25    and through their respective counsel of record, hereby submit the following Joint Status Report per

26    the Court’s Order dated March 20, 2019:

27            The Settlement Agreement was signed by all Plaintiffs and returned to the District’s counsel

28    on March 25, 2019. The revocation period under the OWBPA expired April 1, 2019. The carrier

     1440523v.1
       Case 2:15-cv-00981-RFB-PAL Document 130 Filed 04/02/19 Page 2 of 2




1     has processed the settlement check, and it is expected to arrive by the end of this week. By April 9,

2     2019, the parties should be able to file the dismissal with prejudice.

3     DATED this 2nd day of April, 2019                    DATED this 2nd day of April, 2019
4     WILSON, ELSER, MOSKOWITZ,                            CALLISTER & ASSOCIATES
      EDELMAN & DICKER LLP
5

6     By:     /s/ Sheri M. Thome                           By:     /s/ Matthew Q. Callister
              Sheri M. Thome, Esq.                                 Matthew Q. Callister, Esq.
7             Nevada Bar No. 008657                                Nevada Bar No. 001396
              300 South Fourth Street, 11th Floor                  330 E. Charleston Blvd., Suite 100
8             Las Vegas, Nevada 89101                              Las Vegas, NV 89104
              Attorneys for Defendant Las Vegas                    Attorneys for Plaintiffs
9
              Valley Water District
10

11
           IT IS ORDERED that the parties shall have until April 9, 2019 to file their stipulation
12     to dismiss.

13          Dated this 9th day of April, 2019.
14
                                                                  ____________________________
15                                                                Peggy A. Leen
                                                                  United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    Page 2 of 2
     1440523v.1
